DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This Final Office Action is in response to amendment filed on 10/11/2022.
	Claims 1-5 and 8-20 have been amended.. Claims 1-20 remain pending in the application. 


Response to Amendment

The amendment filed 10/11/2022 has been entered. Claims 1-5 and 8-20 have been amended.. Claims 1-20 remain pending in the application.
Applicant’s amendments to the claims have overcome the objections rejection previously set forth in the Non-Final Office Action mailed on 07/21/2022. The rejection has been withdrawn in view of the amended Claims.
Applicant’s amendments to the claims have overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 07/21/2022. The rejection has been withdrawn in view of the amended Claims.


Response to Arguments

 Regarding Applicant’s arguments, on page 9-17 of the remark filed on 10/11/2022, on the newly added limitations of independent Claim 1  “storing, by a second network device in the distributed consensus network, a second local copy of the shared ledger that has been validated by the distributed consensus network, receiving, by the second network device and from the user device, a second item request for a second portion of the item, wherein the second item request includes the user identifier and the content identifier pair; and sending, by the second network device and to the user device, the second portion of the item, when the user identifier and the content identifier pair matches the permissions in the second local copy of the shared ledger.
The newly added limitation of independent claim 10: “and one or more second processors configured to: store a second local copy of the shared ledger that has been validated by the distributed consensus network, wherein the second local copy includes the permissions for the item associated with the service, and wherein the permissions include the validity time period, receive, from the user device, a second item request for a second portion of the item, wherein the second item request includes the user identifier and the content identifier pair, and send, to the user device, the second portion of the item, when the user identifier and the content identifier pair matches the permissions in the second local copy of the shared ledger.
The newly added limitation of independent claim 17: “store, by a second network device, a second local copy of the shared ledger that has been validated by the distributed consensus network, receive, by the second network device and from the user device, a second item request for a second portion of the item, wherein the second item request includes the user identifier and the content identifier pair, and send, by the second network device and to the user device, the second portion of the item, when the user identifier and the content identifier pair matches the permissions in the second local copy of the shared ledger. ”, arguments are persuasive.
Therefore, the 35 U.S.C. 103 rejection over Bathen et al. (U.S Pub. No. 20180139278) in further view of McGregor et al. (U.S Pub. No. 20180204260)), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Castinado et al. (U.S No. 10496989) and McGhee et al. (U.S Pub. No. 9323733) in conjunction with Bathen et al. (U.S Pub. No. 20180139278) and McGregor et al. (U.S Pub. No. 20180204260), Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 9-17, regarding allowance of the application. Examiner asserts that claims 1-20are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Bathen – McGregor - Castinado and McGhee teaches the aforementioned limitations of independent claims 1, 10 and 17 rendering the claim limitations obvious before the effective date of the claimed invention.
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 10, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor”) and Castinado et al. (U.S No. 10496989, hereinafter referred to as “Castinado”) in further view of McGhee et al. (U.S No. 9323733, hereinafter referred to as “McGhee”)



Regarding Independent Claim 1 (Currently Amended), Bathen teaches a method, comprising: storing, by a first network device in a distributed consensus network, a first local copy of a shared ledger that has been validated by the distributed consensus network, (Par. (0004) ” an apparatus that comprises one or more of a memory configured to store [..] the network device a virtual copy of a blockchain, access a blockchain block via the virtual copy of the blockchain, and write blockchain transactions to the blockchain block.”; storing by the network device a local copy of a shared ledger (network device associated with storing a virtual copy of the blockchain)), (Par. (0017) “providing at least one of distributing immutable data across computer nodes, establishing consensus in a network of computer systems, providing end-to-end secure data storage, scaling a block chain through the use of virtualization and peer-to-peer technology,”; distributed consensus network (establishing consensus in a network)), (Par. (0024) “The miner may validate the transaction and check its virtual blockchain information for a block ID needed to validate the transaction. The miner checks its in-memory cache of full blocks. If the full block is not in memory, it will request a full block from the DHT. The DHT may return a block for a block ID to the miner. As a result, the miner will complete the transaction validation and add it to its current block.”; copy of a shared edger that has been validated (virtual blockchain that has been validated))
wherein the first local copy ……..include permissions for an item associated with a service, and (Par. (0005) “accessing via the network device a virtual copy of a blockchain, accessing a blockchain block via the virtual copy of the blockchain, and writing blockchain transactions to the blockchain block via the network device.”; local copy includes permissions for an item (access corresponding to virtual copy and block and the writing of the block of the blockchain)), (Par. (0015) “series of write transactions. Each write transaction can be represented as a unique piece of data, or an update of a piece of data. For example, by entering an updated version of a file, instead of overwriting an existing data record/file, an update of the existing data may be performed. The blockchain data may be fully distributed and stored within a distributed hash table (DHT) in which key and value pairs are stored in the DHT and any participating node can retrieve a value associated with tit key. Nodes can keep track of their longest chain and have access to the chain at any time.”; permissions for an item (write transactions associated with update commands of file)), (Par. (0018) “the blockchain functionality from the storage functionality, any data can be stored into the blockchain, while still being able to scale and provide service ”; associated with a service (blockchain corresponding to providing a service)) (Examiner notes: In the instant application the specification on Par. (0043) defines permission parameters to be read/write or updating commands corresponding to access therefore it will be broadly and reasonably interpreted as such))
wherein the permissions include a validity time period for access by a user device; (Par. (0022) “For example, timeout based GC may delete data that has not been refreshed/accessed over a predefined time, while, reference count GC requires each piece of data to have a reference counter. When the count drops to ‘0’, it is immediately deleted. In one embodiment, the instant DHT includes a blockchain-driven GC. Further, a reference count-based/time out hybrid scheme, where mining nodes add references to blocks, can be utilized. Similarly, when a longest chain is detected, the current virtual blockchain is discarded. [..] A tunable timeout window can be defined based on a detection of whether blocks in the DHT should be deleted or not. If the block is to be deleted (reference count=0) and the timeout window is expired, it will then be removed from the DHT. If a block is part of a node's longest chain, it will remain as part of the DHT, however, the network may discard forks within a certain period of time (for example, 24 hours). The timeout may enable nodes to leave the network resulting in a drop of the block's reference count. In order to provide the nodes a chance to come back and re-join the network, they may be assigned a certain period of time”; permissions include a validity time period (access over a predefined time)), (Par. (0023) “if the node that mined a candidate block for deletion is no longer part of the network, the time-window (for example, a 24-hour rule) will be enacted, which dictates that time-window, if the owner and or device does not re-join the network, the block will be discarded.”; permissions include a validity of time (time-window/ 24-hour rule associated with block of blockchain))
However Bathen does not explicitly teach storing, by a second network device in the distributed consensus network, a second local copy of the shared ledger that has been validated by the distributed consensus network,, and the second local copy, receiving, by the first network device and from the user device, a first item request for a first portion of the item, wherein the first item request includes a user identifier and a content identifier pair; receiving, by the second network device and from the user device, a second item request for a second portion of the item, wherein the second item request includes the user identifier and the content identifier pair; sending, by the first network device and to the user device, the first portion of the item, when the user identifier and the content identifier pair matches the permissions in the first local copy of the shared ledge; and sending, by the second network device and to the user device, the second portion of the item, when the user identifier and the content identifier pair matches the permissions in the second local copy of the shared ledger..
Wherein McGregor teaches receiving, by the first network device and from the user device, a first item request for the a first portion of the item, wherein the first item request includes a user identifier and a content identifier pair; (Par. (0104) “one or more of receiving a purchase request from the seller's computing device 12, receiving a bulk EI creation request, receiving the EI information from one or more of a branded company server and a processor service, [..] a plurality of exchange items from the branded company server. As another example, the EI distributor 800 determines to establish the EI information when receiving, via a retail point-of-sale device, a purchase request for the EI from the seller's computing device”; receiving an item request (receiving purchase request corresponding to item)), (Par. (0114) “where the EI purchase request 812 includes a request to purchase the EI (e.g., buyer's computing device 16 identifier [..] Having received the EI purchase request 812, “; the item request includes a user identifier  (request includes a buyer’s computing device identifier and receiving the request)), (Par. (0117) “request 816 includes one or more of a retail transaction identifier of the transaction with the retailer computing device 802, and payment instructions that identifies the EI.”; item request includes a content identifier (identifier of retail computing device))
sending, by the first network device and to the user device, the first portion of the item, when the user identifier and the content identifier pair matches the permissions in the first local copy of the shared ledger. (Par. (0290) “when the request is from the computing device, is a request to acquire and use the exchange item, the computer ID substantially matches the static owner ID and the reply code substantially corresponds to the first verification code, the processing further includes: (a) the computing device updates its digital wallet to include the first dynamic exchange item information; [..] the sending of or the deletion of the first dynamic exchange item”; sending the item when the user identifier and content identifier matches the permission ( the computer ID and static owner ID matches the sending of the exchange item is completed)) , (Par. (0220) “The transferring the secure custody of the exchange item from the first computing device to the second computing device may further include transferring, in response to another exchange item transfer and in accordance with the secure custody protocol [..] use the exchange item identifies the second computing device. When the use is authorized, processing module transfers the secure custody of the exchange item to the second computing device for the second computing device to execute the use, where the second computing device changes the quantifiable value of the exchange item to produce a use modified exchange item, and transfers secure custody of the use modified exchange item from the second computing device to the first computing device”; sending the item when the user identifier and content identifier match permissions (transfer of the exchange item custody to the second computing device when the exchange item identifies the second computing device is authorized )), (Par. (0103) “The exchange item marketplace network functions to generate a transactions blockchain while facilitating a plurality of exchange item transactions. For example, a transactions blockchain is maintained for each exchange item. As another example, the transactions blockchain is maintained for a plurality of exchange items. As yet another example, a single transactions blockchain is maintained for all the exchange items for the entire virtual marketplace of exchange items 22. The transactions blockchain includes a block associated with each transaction of the plurality of exchange item transactions.”; shared ledger (item corresponding to blockchain )), (Par. (0190) “he facilitating to produce the further modified EI includes one or more of identifying another rule of the applicable set of rules to further modify the modified exchange item, establishing another secure communication with the computing device affiliated to take control of the modified exchange item, and while having control over the modified exchange item, the rule processing 942 increases a remaining quantifiable value to produce a further modified exchange item, “; permission in the shared ledger (set of rules corresponding to the marketplace and blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McGregor within the teachings of Bathen to include receiving an item request for the item with a user identifier and a content identifier pair,  identifying, , if the user identifier and the content identifier pair matches the permissions in the local copy of the shared ledger; and sending the item, because of the analogous concept of blockchain technologies and the verification of items of connected devices in a system using unique identifiers. McGregor includes a process of receiving an item request with a content and user identifier and identifying a match of the identifier pair. This is important because by sending and receiving an item request with identifiers that are detected to be a match hardening of the network such as minimizing vulnerabilities and maximizing uptime can be produced, this leads to synchronization of the nodes and if the request with the identifiers fails or is not a match the client would know the failure and be securely protected. This proves important for connect device on the internet and illegitimate websites phishing for financial  medical or personal data. By communicating with a request and matching identifiers the system is securely protected from compromise and harm. 
However Bathen and McGregor do not explicitly teach storing, by a second network device in the distributed consensus network, a second local copy of the shared ledger that has been validated by the distributed consensus network, and the second local copy, receiving, by the second network device and from the user device, a second item request for a second portion of the item, wherein the second item request includes the user identifier and the content identifier pair; and sending, by the second network device and to the user device, the second portion of the item, when the user identifier and the content identifier pair matches the permissions in the second local copy of the shared ledger.
Wherein Castinado teaches storing, by a second network device in the distributed consensus network, a second local copy of the shared ledger that has been validated by the distributed consensus network, (Col. 10 lines 60-67 and Col. 11 lines 1-22 “a first entity (e.g., a financial institution), a second entity operates one or more of the block chain network systems 500 that store various copies of the distributed ledger 570. [..] The processing device 520 stores the data that it receives in its copy of the distributed ledger 570 stored in the memory device 550.”; storing by a second network device a second copy of the shared ledger (second entity that stores various copies of the distributed ledger [..] stores the data received in its copy of the distributed ledger)), (Col. 12 lines 48-67 and Col. 13 lines 1-15 “the public block chain is a block chain that anyone in the world can read, anyone in the world can send transactions to and expect to see them included if they are valid, and anyone in the world can participate in the consensus process. The consensus process is a process for determining [..] a block chain where the consensus process is controlled by a pre-selected set of nodes; for example, a block chain may be associated with a number of member institutions (say 15), each of which operate in such a way that the at least 10 members must sign every block in order for the block to be valid. The right to read such a block chain may be pubic’; shared ledger that has been validated by the distributed consensus network (public blockchain that is shared/accessed to anyone and consensus network that validates the ledger)) 
and the second local copy each include permissions (Col. 10 lines 60-67 and Col. 11 lines 1-22 “a first entity (e.g., a financial institution), a second entity operates one or more of the block chain network systems 500 that store various copies of the distributed ledger 570. [..] The processing device 520 stores the data that it receives in its copy of the distributed ledger 570 stored in the memory device 550.”; storing by a second network device a second copy of the shared ledger (second entity that stores various copies of the distributed ledger [..] stores the data received in its copy of the distributed ledger)), (Col. 13 lines 10-15 “block chains is a block chain whereby permissions are kept centralized with one entity. The permissions may be public”; second copy includes permission (public blockchain with copies corresponding to permissions))
…in the second local copy of the shared ledger. (Col. 3 lines 1-35 “an indication that a user is accessing a transaction terminal using a user device; an executable portion configured to retrieve a unique identifier associated with the user device based on at least receiving the indication that the user is accessing the transaction terminal, wherein the unique identifier reflects one or more authentication credentials associated with the user; [..] allow the user to access the transaction terminal based on at least receiving the indication that the unique identifier meets the condition of the block chain.”; when the user identifier and content identifier pair matches permissions in the second local copy of the shared ledger (when user identifier reflects authentication credentials access is allowed))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Castinado within the teachings of Bathen and McGregor to include storing a second copy of the shared ledger that is validated in a consensus because of the analogous concept of blockchain technologies and verification in a network of nodes. Castinado includes a process in which a shared network of nodes incorporates multiple copies of the ledger that are shared and validated in a consensus. This helps mitigate and prevent forgery or compromise of the blockchain network because of the complexity of a second copy that is shared. By incorporating a consensus all nodes in the network becomes aware of valid and authenticated ledgers making is discouraging for malware attackers to modify or disrupt the exchange of data as the shared copy of the ledger is identified by all nodes. This helps maintain integrity as w hole of the network and promotes free flowing exchange with trustworthy users. 
However Bathen, McGregor and Castinado do not explicitly teach receiving, by the second network device and from the user device, a second item request for a second portion of the item, wherein the second item request includes the user identifier and the content identifier pair; and sending, by the second network device and to the user device, the second portion of the item, when the user identifier and the content identifier pair matches the permissions….
Wherein McGhee teaches receiving, by the second network device and from the user device, a second item request for a second portion of the item, (Col. 9 lines 30-45 “module 410 receives requests from client devices 180 and processes those requests. [..] module 410 processes two types of request from client devices 180: store requests and retrieve requests.”; receiving by the second network device from the user device (module 410 receives request from client devices) a second item request (requests received and two types of requests)), (Col. 1 lines 38-50 “the method comprises receiving a request for annotations identifying a user, an electronic content item, and a portion of the electronic content item from a client device”; second item request for a second portion of the item (request corresponding to electronic content item and a portion of the electronic content item))
wherein the second item request includes the user identifier and the content identifier pair; (Col. 9 lines 60-67 and Col. 10 lines 1-15 “A retrieve request includes a set of annotation criteria for identifying annotations in the annotation repository 450 to send to a client device 180. In one embodiment, the annotation criteria include an ebook ID, a position range, a user ID, and (optionally) an indication of one or more annotation classifications. On receiving the retrieve request,”; second item request (request includes) the user identifier (User ID) and content identifier pair (ebook ID))
and sending, by the second network device and to the user device, the second portion of the item, when the user identifier and the content identifier pair matches the permissions…. (Col. 5 lines 15-30 “the annotations in the corpus are indexed by at least the corresponding ebook portions (e.g., a chapter, paragraph, sentence, word, or page position to which the annotation corresponds). [..] identifies annotations that correspond to the ebook portion identified in the request using the annotation index. A subset of the identified annotations is then determined based on the requested annotation classification and/or a comparison of the features of the reader's and the author's respective reading histories. The annotation subsystem 130 then sends the subset of the annotations to the client device 180”; the second portion of the item (annotations corresponding to ebook portions); sending the second portion of the item (send the annotations to client device)), (Col. 13 lines 49-60 “an include access permission data indicating which user IDs have permission to access the annotation. The request processing module 410 compares the user ID included in the retrieve request with the access permission data to determine whether the user ID has permission to access the particular annotation.”; when the user identifier matches the permissions (compares the user ID with access permission data to determine access))
(Col. 7 lines 54-62 “the metadata for an annotation also includes access permission data that determines which other readers can view the annotation, for example public (all readers), just friends (e.g., those readers the author has previously added to a list of friends), a specific group of friends (e.g., a book club), a specific individual, etc. [..] and access permission functionality of the social networking site for this purpose.”; metadata corresponding to annotations and access permission data)), (Col. 20 lines 1-30 “the identified annotations that correspond to all of the annotation criteria. Correspondence between a particular annotation and the received annotation criteria is determined by comparing elements of the criteria with the metadata of the particular annotation, with a correspondence being identified if the elements match [..[ an exact match is required. In another embodiment, the ebook ID need only indicate an ebook that includes at least some of the same content as the ebook identified by the particular annotation's metadata..”; when the user identifier and content identifier matches the permission (comparing elements of metadata that correspond to permissions of user and content identifier (ebook ID) is required to match metadata)), (Col. 2 lines 5-20 “the identified portion of the electronic content item and determining an unlocked subset of the set of annotations that are available for presentation to the identified user, based on an access history of the identified user that indicates electronic content the user has accessed. The executable computer program code further comprises instructions for sending at least one annotation from the unlocked subset to the client device”; sending the second portion of the item (sending the annotation) when the user identifier and content identifier pair matches the permission (determine an unlocked subset [..] based on access))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McGhee within the teachings of Bathen, McGregor and Castinado to include receiving a second item request for a second portion of the item, wherein the request includes of pair of content and user identifiers  and sending the portion only when a match is made between the identifies and permission because of the analogous concept of secure transactional exchange between mobile devices. McGhee includes a process in which a second item request for a second portion is received and matched with permissions stored. This helps eliminate harmful risk from falsified network devices in communication because by first verifying using a user ID and content identifier the nodes in the network can be assured before a portion is sent that the communicating entity is trusted. By sending and receiving a second item request with a second portion an enhance layer of complexity is performed in the exchange making it unpredictable and discouraging for attackers due to the multiple requests and specified portions. This helps promote free flow exchanges of goods ,products and service with high assurance and credibility between the users. 

Regarding Dependent Claim 4 (Currently Amended), Bathen does not explicitly teach the method of claim 1, further comprising:  rejecting, by the first network device, the item request when there is not a match of the user identifier and the content identifier pair in the first  local copy of the shared ledger. 
Wherein McGregor teaches the method of claim 1, further comprising: -23-Attorney Docket No. 20160880C2 rejecting, by the first network device, the item request when there is not a match of the user identifier and the content identifier pair in the first  local copy of the shared ledger. (Par. (0300) “when the computer ID does not substantially match the static owner ID or the reply code does not substantially correspond to the first verification code, the method continues at step 115, where the marketplace server deletes the first dynamic exchange item information, but keeps the static dynamic exchange information securely within the database. [..]where the marketplace server denies the request.”; rejecting the request (denies the request)  when there is not a match (when the computer ID does not substantially match the static owner ID))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of McGregor within the teachings of Bathen, Castinado and McGhee for the reasons discussed in independent claim 1 stated above.

Regarding Independent Claims 10 and 17 (Currently Amended), claims 10 and 17 are independent device and non-transitory computer-readable medium claims that recite similar limitations to the independent method of claim 1 and the teachings of Bathen, McGregor, Castinado and McGhee address all the limitations discussed in claim 1 and are thereby rejected under the same grounds. 

Regarding Dependent Claim 13 (Currently Amended), claim 13 recite similar limitations to the claim 4 and the teachings of Bathen, McGregor, Castinado and McGhee address all the limitations discussed in claim 4 and are thereby rejected under the same grounds. 


Claims 2, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”) 
Castinado et al. (U.S No. 10496989, hereinafter referred to as “Castinado”) and McGhee et al. (U.S No. 9323733, hereinafter referred to as “McGhee”) in further view of Sprague et al. (U.S Pub. No. 20160275461, hereinafter referred to as “Sprague”)

	Regarding Dependent Claim 2 (Currently Amended), the combination of Bathen, McGregor, Castinado and McGhee do not explicitly teach the method of claim 1, further comprising: rejecting, by the first network device, the first item request when the first  item request is received outside the validity time period.
Wherein Sprague teaches the method of claim 1, further comprising: rejecting the item request when the item request is received outside the validity time period. (Par. (0075) “this measurement may be requested  [..] in the block chain. If the measurements match the transaction is signed. If the measurements match but the recent measurement is older than a specified time window, the request is rejected. If the measurements do not match, the request is rejected.”; rejecting the item request when the item request is received outside the validity time period (measurement is requested, the request is rejected when the specified time window is older))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sprague within the teachings of Bathen, McGregor, Castinado and McGhee to include rejecting the item request based on an outside validity time period because of the analogous concept of time verification on network devices. Sprague includes a process of denying the item request when a time threshold is exceeded. This securely protects the item in transmission from exposure, vulnerabilities, modification and more. By having a time verification and checking if the request exceeds a certain time client nodes can be more aware of possibility compromised devices and thus maintain the integrity of the system as a whole. 


Regarding Dependent Claims 11 and 18, claims 11 and 18 recite similar limitations to the claim 2 and the teachings of Bathen, McGregor, Castinado McGhee and Sprague address all the limitations discussed in claim 2 and are thereby rejected under the same grounds. 

Claims 3, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”) Castinado et al. (U.S No. 10496989, hereinafter referred to as “Castinado”) McGhee et al. (U.S No. 9323733, hereinafter referred to as “McGhee”) and Imai et al. (U.S Pub. No. 20180139056, hereinafter referred to as “Imai”) in further view of Scahill et al. (U.S Pub. No. 20120036233, hereinafter referred to as “Scahill”)

	Regarding Dependent Claim 3 (Currently Amended), the combination of Bathen, McGregor, Castinado and McGhee do not explicitly teach the method of claim 1, further comprising: receiving, by the first network device, a publication of the shared ledger from an authorization server, wherein the first network device and the authorization server are computing devices within different private domains.
Wherein Imai teaches the method of claim 1, further comprising: receiving, by the first network device, a publication the shared ledger from an authorization server, (Par. (0083) “the distributed file sharing network 522 (S611). [..] then obtains, as address information, the hash value of the registered event information file from a node in which the event information file has been registered, and informs the blockchain app 511 within the IoT gateway/client terminal 503 of the obtained address information (S612).”; receiving the shared ledger (address information of the blockchain) from an authorization server (from a node)), (Par. (0051) “Information related to a log of all transactions issued by nodes within the blockchain network is shared and managed in a distributed ledger.”; shared ledger)), (Par. (0058) “a blockchain authentication node 505 and blockchain nodes 506. The authenticating unit of the blockchain authentication node 505 allows a user or a group to log in an authentication/trail-management proxy network 521 and also issues a service approved transaction”; authentication server (authentication nodes of blockchain)), (Par. (0052) “The miner then broadcasts the confirmed block to all users within the blockchain network. Because of the mechanism of confirmation of blocks,”; a publication (broadcasting the blockchain within the network))
(Examiner notes: In the instant application the drawings of Figure 6 label 615 and the specification on Par. (0063) state that the receiving of the shared ledger includes obtaining an address of the shared ledger. Therefore it will be broadly and reasonably interpreted as such. Examiner further asserts that as the claim is currently written Examiner finds it unclear which entity is receiving the shared ledger, the claim is written so broad that it recites the shared ledger is only from a server but not the recipient. Examiner suggest further amending to clarify.) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Imai within the teachings of Bathen, McGregor, Castinado and McGhee to include receiving a shared ledger from an authentication server because of the analogous concept of verification using blockchain technologies. Imai includes a process of receiving an address associated with a shared ledger from a node, this is important because it provides client nodes an indication of valid blocks with accurate addresses from possibly compromised or modified address on the chain that do not match. This greatly reduces vulnerabilities or hardening on servers because client nodes are entities verifying and sending addresses and thus leads to less scale and delay as well as overburden of server on the network.
However Bathen, McGregor, Castinado, McGhee and Imai do not explicitly teach wherein the network device and the authorization server device are computing devices within different private domains.
Wherein Scahill teaches wherein the first network device and the authorization server are computing devices within different private domains. (Par. (0032) “providing devices may be located in the same private internet protocol addressing domain, or in different private address domains, located on the same LAN segment.”; devices may be located in different private address domains)), (Par. (0022) “This server ensures that only authorized clients are allowed to change the IP address for a domain. DDNS is typically used for supporting remote access”; authorization server (server corresponding to authorized clients)), (Par. (0061) “As shown in FIG. 1, device #1 has the private IP address 192.168.0.22, and device #2 18 and device #3 20 have the respective private IP addresses 192.168.0.20 and 192.168.0.21. As shown in FIG. 1, device #2 has a wireless connection, e.g. a Wi-Fi connection, to the public internet 12. For example, in one embodiment, device #2 comprise a personal computer which is disconnected from LAN L1 when it is switched off or otherwise disconnected and device #”; network device with different private domain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Scahill within the teachings of Bathen, McGregor, Castinado, McGhee and Imai to include network devices and authentication servers within different private domain because of the analogous concept of secure network communication. Scahill includes a process of different private domains between the servers and network devices. This securely protects the system from harm because of the unpredictability of the different domains , this discourages infiltration and malware of attackers because of the unpredictability of the private domain channels. This leads to more transmission of data on the network without concerns of harm and proves important on users on e-commerce websites and exchanging private information. 


Regarding Dependent Claim 19 (Currently Amended), claim 19 recite similar limitations to the claim 3 and the teachings of Bathen, McGregor, Castinado and McGhee, Imai and Scahill  address all the limitations discussed in claim 3 and are thereby rejected under the same grounds. 




Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”), Castinado et al. (U.S No. 10496989, hereinafter referred to as “Castinado”) and McGhee et al. (U.S No. 9323733, hereinafter referred to as “McGhee”)  in further view of Jones et al. (U.S Pub. No. 20090276419, hereinafter referred to as “Jones”)

	Regarding Dependent Claim 5 (Currently Amended), the combination of Bathen, McGregor, Castinado and McGhee do not explicitly teach the method of claim 1, further comprising: performing, by the second network device, a lookup for the user identifier and the content identifier pair using an application binary interface (ABI).
	Wherein Jones teaches the method of claim 1, further comprising: performing, by the second network device, a lookup for the user identifier and the content identifier pair using an application binary interface (ABI). (Par. (0145) “a user identifier may be provided by the search system 130, based on information indicated in the database 120 (FIG. 1). For example, if multiple services are associated with a user, the same identifier of the user may be provided to a resource regardless of the service that provided a request.”; performing a lookup for the user identifier (search system provided user identifier from data base)), (Par. (0175) “topic(s). Content of the guide topic ID field 615 may be compared to content of a search request in order to determine a ranking of a guide(s) for responding to a search request.”; performing lookup for the content identifier (content of guide ID associated to search)), (Par. (0125-0126) “A request may be received through an API or an Application Binary Interface (ABI). [..] an identifier of a user associated with a request is obtained. A user identifier may be any identifier of a user such as an IP address, or a persistent `cookie`. In a preferred embodiment, an identifier of a user is uniquely associated with the user. Multiple identifiers of a user may be associated with each other, which may allow a user to access information provided by the system 100 (FIG. 1) from any device(s) which may provide an identifier of the user.”; using an application binary interface associated with user identifier ))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jones within the teachings of Bathen, McGregor, Castinado and McGhee to include an application binary interface performing a lookup for the user and content identifiers because of the analogous concept of network devices utilizing identifiers to provide a service. Jones includes a process of using an application binary interface to perform a lookup of the identifiers. This is significant because by using ABI it allows network devices to define how applications interact with itself for lower level sources. By looking up identifiers in this process as opposed to API the system can lift the burden of servers and prevent scaling and delay by network devices performing these tasks and identifying the correct and valid user identifiers and content identifiers from falsified or forged ones. This provides a detection mechanism for the network and ensures high confidence and credibility on devices because of the advantages presenting in ABI. 



Regarding Dependent Claim 14 (Currently Amended), claim 14 recite similar limitations to the claim 5 and the teachings of Bathen, McGregor, Castinado and McGhee and Jones address all the limitations discussed in claim 5 and are thereby rejected under the same grounds. 


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”) Castinado et al. (U.S No. 10496989, hereinafter referred to as “Castinado”) and McGhee et al. (U.S No. 9323733, hereinafter referred to as “McGhee”) and Chen et al. (U.S Pub. No. 20180212970, hereinafter referred to as “Chen”) in further view of Scahill et al. (U.S Pub. No. 20120036233, hereinafter referred to as “Scahill”)

	
Regarding Dependent Claim 6 (Original), the combination of Bathen, McGregor, Castinado and McGhee do not explicitly teach the method of claim 1, wherein the distributed consensus network includes a combination of nodes in a private domain and other nodes in a different private domain.
Wherein Chen teaches the method of claim 1, wherein the distributed consensus network includes a combination of nodes in a private domain…… (Par. (0055) “IoT portal 122 may broadcast an access list as an encrypted block in a blockchain in to other nodes in trusted domain 242 (e.g., authentication control point 220, etc.). Each node the trusted domain 242 may perform, for example, a mining operation or another proof of work to verify the access list.”; distributed consensus network (blockchain corresponding to nodes in trusted domain)), (Par. (0038) “IoT resource control points 305 in the same private domain (e.g., private domain 240) may be considered trusted nodes, while IoT resource control points 305 outside that private domain (e.g., public domain 242) may be considered untrusted nodes.”; nodes in a private domain)), (Par. (0041) “For example, more than two nodes may, and likely will, be included in each of private domain 240”; nodes in a private domain)), (Par. (0033) “and private domain 240, authentication control point 230 may provide a proof of work 262, such as a hashing computation of the access list that is verified by consensus of control nodes.”; consensus network includes a combination of nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chen within the teachings of Bathen, McGregor, Castinado and McGhee to include distributed consensus network with nodes in a private domain because of the analogous concept of blockchain technologies. Chen includes a process in which a distributed consensus network includes a combination of nodes in a private domain. This is important because it provides client nodes in the blockchain high confidence and credibility that transactional data or records shared and stored would not be compromised, modified or forged because the private domain used for communication. By implementing a blockchain in conjunction with a private domain of nodes server operation and scalability can improve because of the secure protection and greatly reduces hardening of the network. 
However Bathen, McGregor, Castinado and McGhee and Chen do not explicitly teach and other nodes in a different private domain. 
Wherein Scahill teaches and other nodes in a different private domain. (Par. (0032) “providing devices may be located in the same private internet protocol addressing domain, or in different private address domains, located on the same LAN segment.”; devices may be located in different private address domains)), (Par. (0022) “This server ensures that only authorized clients are allowed to change the IP address for a domain. DDNS is typically used for supporting remote access”; authorization server (server corresponding to authorized clients)), (Par. (0061) “As shown in FIG. 1, device #1 has the private IP address 192.168.0.22, and device #2 18 and device #3 20 have the respective private IP addresses 192.168.0.20 and 192.168.0.21. As shown in FIG. 1, device #2 has a wireless connection, e.g. a Wi-Fi connection, to the public internet 12. For example, in one embodiment, device #2 comprise a personal computer which is disconnected from LAN L1 when it is switched off or otherwise disconnected and device #”; network device with different private domain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Scahill within the teachings of Bathen, McGregor, Castinado, McGhee and Chen to include nodes in different private domain because of the analogous concept of secure network communication. Scahill includes a process of different private domains between the servers and network devices. This securely protects the system from harm because of the unpredictability of the different domains , this discourages infiltration and malware of attackers because of the unpredictability of the private domain channels. This leads to more transmission of data on the network without concerns of harm and proves important on users on e-commerce websites and exchanging private information. 


Regarding Dependent Claim 15 (Currently Amended), claim 15 recite similar limitations to the claim 6 and the teachings of Bathen, McGregor, Castinado, McGhee Chen and Scahill address all the limitations discussed in claim 6 and are thereby rejected under the same grounds. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”) Castinado et al. (U.S No. 10496989, hereinafter referred to as “Castinado”) and McGhee et al. (U.S No. 9323733, hereinafter referred to as “McGhee”) in further view of Christidis et al. (U.S Pub. No. 20180096360, hereinafter referred to as “Christidis”)

Regarding Dependent Claim 7 (Original), the combination of Bathen, McGregor, Castinado and McGhee do not explicitly teach the method of claim 1, wherein an initial block in the shared ledger includes a smart contract with the permissions to access the item.
Wherein Christidis teaches the method of claim 1, wherein an initial block in the shared ledger includes a smart contract with the permissions to access the item. (Par. (0042) “the one or more smart contracts configuring the general operation of the nodes of the blockchain network (which may be recorded in a genesis block of the blockchain, and are hereafter referred to as genesis smart contracts)”; smart contracts recorded in genesis block)), (Par. (0033) “respective amounts based on data recorded for those users and tax rules encoded in smart contract “b”, and records an update of the tax payment record for Users 1 and 2 in Block 2 of the blockchain.”; smart contract with the permissions (rules corresponding to smart contract)), (Par. (0046) “a node attempting to record tax information for a user on the block chain has the right/permission to do so. Both governing users and non-governing users each have an ordinary user key pair for this purpose; and, as mentioned above, governing users have an additional governing user key pair for participating in governing decisions.”; permissions to access item (rights/permissions to attempt to record tax information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Christidis within the teachings of Bathen, McGregor, Castinado and McGhee to include an initial block of the ledger including a smart contract with permissions because of the analogous concept of blockchain technologies and verification of data using permissions.  Christidis includes a process in which the initial or genesis block includes a smart contract associated with permission. This is important because by recording in the first block a smart contract with permission or access right nodes in the blockchain network can be aware which users are given which specific permission such as read or write, update or delete capabilities. This prevent users tin the system from given unwarranted permissions and access to financial, medical, or personal information stored in each block. This maintains the integrity as a whole and promotes high exchange without compromise or risk. 


Regarding Dependent Claim 16 (Currently Amended), claim 16 recite similar limitations to the claim 7 and the teachings of Bathen, McGregor, Castinado, McGhee and Christidis address all the limitations discussed in claim 7 and are thereby rejected under the same grounds. 


Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”) Castinado et al. (U.S No. 10496989, hereinafter referred to as “Castinado”) and McGhee et al. (U.S No. 9323733, hereinafter referred to as “McGhee”) in further view of Grefen et al. (U.S Pub. No. 20170163733, hereinafter referred to as “Grefen”)

Regarding Dependent Claim 8 (Currently Amended), the combination of Bathen, McGregor, Castinado and McGhee do not explicitly teach the method of claim 1, wherein the first portion of the item includes a content chunk of multiple different content chunks for a content item stored at different network devices throughout the distributed consensus network.
Wherein Grefen teaches the method of claim 1, wherein the first portion of the item includes a content chunk of multiple different content chunks for a content item stored at different network devices throughout the distributed consensus network. (Par. (0092) “chunking the data stream and adding each chunk as a payload to a blockchain record. In parallel, sets of records of the blockchain are forwarded to the management infrastructure (32). FIG. 4 shows a subset of a blockchain (40), consisting of records B1, . . . , B5, S1, . . . , S3 being forwarded to the management infrastructure”; item includes a content chunk of multiple different content chunks ( blockchain record contains each chunk as a payload)), (Par. (0019) “recording data from devices in a distributed network system adaptable for audit and methods for auditing a stream of data records in accordance with the present invention. Broadly speaking, a method of recording data from a number of devices in a distributed network system in a manner adaptable for audit, includes recording a content stream of data records output from a number of devices where each record has a payload segment including content from the devices and a metadata segment.”; stored at different network devices throughout the distributed consensus network ( number of devices in a distributed network system that each device corresponds to a record and payload segment)), (Par. (086) “Store payload stripped representations of blockchains, forwarded to it by peripheral devices and management infrastructures, in a database, the Hash Value Store—it provides for persistent storage, data backup and query functions. [0088] 2. Service audit requests for data generated in the course of the operation of the peripheral devices and management infrastructures. This entails validating blockchains”; devices storing payload of blockchain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Grefen within the teachings of Bathen, McGregor, Castinado and McGhee to include different content chunks being stored at different network devices in the distributed consensus network because of the analogous concept of blockchain technologies. Grefen includes a process of records of the blockchain containing data chunks that are stored in different devices throughout the system. This is important because it securely protection the blockchain by spreading out data chunks and making it unpredictable and discouraging for malware attackers to modify or forge identities in the network because of the different devices with multiple chunks. This creates a server-less model that allows the client nodes to store multiple files and prevent delay or high cost due to scalability.

Claim 9 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”) 
Castinado et al. (U.S No. 10496989, hereinafter referred to as “Castinado”) and McGhee et al. (U.S No. 9323733, hereinafter referred to as “McGhee”) in further view of Bisti et al. (U.S Pub. No. 20180198624, hereinafter referred to as “Bisti”)

Regarding Dependent Claim 9 (Currently Amended), the combination of Bathen, McGregor, Castinado and McGhee do not explicitly teach the method of claim 1, further comprising: validating, by the first network device, the first local copy of the shared ledger with other network devices in the distributed consensus network.
Wherein Bisti teaches the method of claim 1, further comprising: validating, by the network device, the local copy of the shared ledger with other network devices in the distributed consensus network. (Par.  (0024) “parties who do not nominate themselves to “own” the blockchain can still use their own copies of the blockchain and validate it using the publicly-available checksum on the master/parent blockchain. This permits parties desiring to use an off-chain (private blockchain) method of communication for faster-speed and lower-cost communication;”; validating the local copy of the shared ledger (parties can still use their own copies of the blockchain and validate it)), (Par. (0017) “The blockchains and blocks can be stored on one or more devices, in a network, including a processor and memory. Upon the creation of a new private blockchain, participants may agree to a set of rules for the private blockchain.”; network devices and other network devices)), (Par. (0019) “They may elect to create a blockchain with one second consensus intervals, as opposed to a default 10-minute consensus intervals of a more widely-used blockchain. The parties may also want the ultimate outcome of the negotiation to result with output on the main/original blockchain,”; distributed consensus network))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bisti within the teachings of Bathen, McGregor, Castinado and McGhee to include validating the copy of the shared ledger with other network devices because of the analogous concept of blockchain technologies. Bisti includes a process of validating the copy of the shared ledger with other network devices. This is important because it provides an additional secure layer of protection because not only the actual distributed ledger is validated but the copy as well to identify valid. By validating the copy users sharing medical records, financial documentation and other personal information can be aware of modifications or compromise and create preventive measures to safeguard the actual blockchain from harm. This provides high credibility to users and maintain the integrity of the network as a whole. 


Regarding Dependent Claim 20 (Currently Amended), claim 20 recite similar limitations to the claim 9 and the teachings of Bathen, McGregor, Castinado McGhee and Bisti address all the limitations discussed in claim 9 and are thereby rejected under the same grounds. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathen et al. (U.S Pub. No. 20180139278, hereinafter referred to as “Bathen”), McGregor et al. (U.S Pub. No. 20180204260, hereinafter referred to as “McGregor;”) 
Castinado et al. (U.S No. 10496989, hereinafter referred to as “Castinado”) and McGhee et al. (U.S No. 9323733, hereinafter referred to as “McGhee”)  in further view of Scahill et al. (U.S Pub. No. 20120036233, hereinafter referred to as “Scahill”)

	Regarding Dependent Claim 12 (Currently Amended), the combination of Bathen, McGregor, Castinado and McGhee do not explicitly teach the two or more network devices of claim 10, wherein the two or more network devices are in a separate domain from the distributed consensus network.
Wherein Scahill teaches the one or more network devices of claim 10, wherein the one or more network devices are in a separate domain from the distributed consensus network.. (Par. (0032) “providing devices may be located in the same private internet protocol addressing domain, or in different private address domains, located on the same LAN segment.”; devices may be located in different private address domains)), (Par. (0022) “This server ensures that only authorized clients are allowed to change the IP address for a domain. DDNS is typically used for supporting remote access”; authorization server (server corresponding to authorized clients)), (Par. (0061) “As shown in FIG. 1, device #1 has the private IP address 192.168.0.22, and device #2 18 and device #3 20 have the respective private IP addresses 192.168.0.20 and 192.168.0.21. As shown in FIG. 1, device #2 has a wireless connection, e.g. a Wi-Fi connection, to the public internet 12. For example, in one embodiment, device #2 comprise a personal computer which is disconnected from LAN L1 when it is switched off or otherwise disconnected and device #”; network device with separate private domain))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Scahill within the teachings of Bathen, McGregor, Castinado and McGhee to include network devices within separate private domain because of the analogous concept of secure network communication. Scahill includes a process of different private domains between the servers and network devices. This securely protects the system from harm because of the unpredictability of the different domains , this discourages infiltration and malware of attackers because of the unpredictability of the private domain channels. This leads to more transmission of data on the network without concerns of harm and proves important on users on e-commerce websites and exchanging private information. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wolovitz; Lionel (U.S Pub. No. US 20140372319) “METHODS AND APPARATUS FOR BROKERING A TRANSACTION”. Considered this reference because it addressed multiple identifiers corresponding to an item request and an authorization process that compared/ matched the identification codes.

Yoakum; John H.. (U.S Pub. No. 20150188902) “CONTROLLING ACCESS TO TRAVERSAL USING RELAYS AROUND NETWORK ADDRESS TRANSLATION (TURN) SERVERS USING TRUSTED SINGLE-USE CREDENTIALS”. Considered this application because it relates to the rejecting or denying of an item request based on the mismatch of identifiers.

ORTIZ; Edison U. (U.S Pub.  No. 20170330181) “PROCESSING OF ELECTRONIC TRANSACTIONS”. Considered this application because it addressed a blockchain network with permissions and rules based on a transaction request and multiple identifiers.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/ELENI A SHIFERAW/           Supervisory Patent Examiner, Art Unit 2497